Citation Nr: 1128880	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  08-19 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus. 


ATTORNEY FOR THE BOARD

M. Donohue, Counsel












INTRODUCTION

The Veteran served on active duty from June 1989 to August 1989, from June 1990 to July 1999, and from April 2002 to June 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In February 2011, the Board remanded the Veteran's claim for further evidentiary development.  A supplemental statement of the case was issued in June 2011 by the VA Appeals Management Center (AMC), which continued the denial of the claim.  As will be described in greater detail below, the Board finds that the remand directives have been substantially completed and that no further development is necessary prior to a final adjudication of the Veteran's appeal. Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

FINDING OF FACT

Tinnitus was not shown during active duty and has not been found to be related to such service, to include noise exposure therein.  Continuity of relevant symptomatology has also not been shown.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issue adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the present case, VA issued a VCAA notice letter to the Veteran in July 2006, prior to the initial adjudication of his claim.  This letter informed the Veteran of what evidence was required to substantiate his service connection claim and of his and VA's respective duties for obtaining evidence. The July 2006 letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.  Thus, the record indicates that the Veteran received appropriate notice pursuant to the VCAA.

The VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Initially, in this regard, as discussed in the Introduction portion of this decision, the Veteran's claim was remanded to the AMC in order to obtain an additional VA examination and opinion in February 2011. The claim was then to be readjudicated. The record reflects that the Veteran was provided with an additional VA examination in April 2011 which addressed the questions as requested in the February 2011 remand directives. His claim was readjudicated in the June 2011 SSOC. Therefore, the Board finds that the February 2011 remand directives were substantially completed. See Stegall and Dyment, both supra.

Further, in the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim, and that there is no reasonable possibility that further assistance would aid in substantiating it.  In particular, the record contains the Veteran's service treatment records, service personnel records, VA outpatient medical records, and multiple VA examination reports.  

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

As the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations in December 2006, May 2010 and April 2011.  The report of the April 2011 VA examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Supporting rationale was also provided for the opinion proffered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the April 2011 examination is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2010).  

With respect to the December 2006 VA examination report, while the examiner reviewed the Veteran's claims folder and conducted an appropriate physical examination, the rationale behind the examiner's opinion was inconsistent with the audiometric findings recorded in his report.  Similarly, the record does not indicate that the May 2010 VA examiner reviewed the claims folder and the findings contained in the examination report are inconsistent with those contained in the Veteran's claims folder.  As such, the Board places less probative weight on these findings. 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has declined to exercise his option of a personal hearing.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.  Thus, the Board will proceed to a decision.  

II.  Analysis

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim. There must be competent medical evidence, unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  38 C.F.R. § 3.303(b) (2010).  

Here, the Veteran has argued that he experienced in-service acoustic trauma from combat noise exposure and as a result of  training with field artillery.  See the December 2006 VA examination report.  While the Veteran's service treatment records are negative for any complaints or treatment for acoustic trauma or tinnitus, the documents do indicate that he served in Iraq from March 2003 to March 2004 and was awarded the Combat Action Badge.  Also, the Board observes that a September 1991 in-service audiogram noted that the Veteran was "routinely exposed to hazardous noise."  Thus, the Board finds that exposure to acoustic trauma is consistent with the circumstances of the Veteran's service. 38 U.S.C.A. § 1154(a) (West 2002).  An in-service injury has therefore been demonstrated.

Post-service medical records reflect a diagnosis of tinnitus.  See, e.g., the December 2006 VA examination.  A current disability has therefore been demonstrated.
With respect to the third Shedden element (a competent and credible nexus), as alluded to above, the Veteran has been afforded three VA examinations to determine the etiology of his tinnitus.  

During the December 2006 VA examination, the Veteran complained of tinnitus in both ears but indicated that his left ear was worse than his right.  In determining that the Veteran's tinnitus was not related to his military service, the examiner stated that the Veteran had normal auditory thresholds during service and that his present "examination also reflects normal hearing bilaterally."  It was further noted that the data does "not support [a claim] for . . . tinnitus from military related noise exposure as his present thresholds are well [within normal limits]."  

In February 2011, the Board observed that audiometric testing conducted during the December 2006 VA examination reported that the Veteran had a right ear word recognition score of 92%.  As such, the VA examiner's description of the Veteran's word recognition scores as "within normal limits" conflicted with 38 C.F.R. § 3.385 which provides that such a score is indicative of hearing loss. 

The Veteran was afforded an additional VA audiological examination in May 2010.  Based on an audiometric examination and the Veteran's self-report of his medical history, the VA examiner opined that the Veteran's right ear tinnitus was not related to his in-service acoustic trauma.  In her report, the VA examiner documented that the Veteran was not, and had never, experienced tinnitus in his left ear and that his right ear tinnitus had its onset in 2009.  As noted above, these findings contradict those of the December 2006 VA examination report.  In this regard the Board observes that the record does not indicate that the May 2010 VA examiner reviewed the Veteran's claims folder.   

Pursuant to the Board's February 2011 remand, the Veteran was afforded an additional VA examination in April 2011.  After reviewing the Veteran's claims folder and conducting an audiometric examination, the VA examiner stated that the Veteran's tinnitus was "not caused by or a result of [his] acoustic trauma during service."  It was explained that, while in-service acoustic trauma is presumed, the Veteran displayed "normal auditory thresholds throughout military service and had normal thresholds" upon examination.  (The Board observes that, unlike the December 2006 VA examination, the puretone thresholds and speech recognition scores recorded during the April 2011 VA examination did not meet the definition of hearing loss for VA purposes as defined in 38 C.F.R. § 3.385.)  Furthermore, the VA examiner stated that the Veteran's reported periodic right ear tinnitus is not related to his military service because the Veteran's tinnitus is not consistent with the tinnitus that would result from acoustic trauma.  It was further noted that hearing loss was ruled out at separation and that there was no "audiological basis for [the Veteran's] tinnitus complaint." 

To the extent that the Veteran contends that a medical relationship exists between his tinnitus and service, any such statements offered in support of his claim do not constitute competent evidence and are not probative.  Although the Veteran is competent to testify as to his experiences and symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  The evidence does not reflect that the Veteran currently possesses a recognized degree of medical knowledge that would render his opinion on medical causation competent. 

With respect to the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology, the April 2011 VA examiner stated that the Veteran's account of when his tinnitus began was "vague."  In this capacity, the Board notes that the Veteran has provided conflicting accounts of this disability to the VA examiners.  Specifically, during the December 2006 VA examination, the Veteran reported that he experienced bilateral tinnitus which was worse in his left ear and that he has experienced this disability "since returning from Iraq."  During the May 2010 VA examination, however, the Veteran specifically denied ever having tinnitus in his left ear.  He also reported that he has experienced tinnitus in his right ear "for the past year," or approximately five years after returning from Iraq and three years after he separated from service.  Finally, during the April 2011 VA examination, the Veteran reported that "he cannot recall" when his right ear tinnitus developed but that it is not "secondary to acoustic trauma during military service."  Accordingly, to the extent the Veteran now contends that he has had tinnitus since service, the Board finds that such assertions are less than credible and directly contradicted by his statements to the VA examiners.  Moreover, while the Board has identified problems with the December 2006 and May 2010 VA examinations, all three VA examiners have indicated that the Veteran's tinnitus is not related to his military service, to include acoustic trauma therein.  In view of the foregoing, the Board finds that continuity of symptomatology after service has therefore not been demonstrated by competent medical or credible lay evidence.  

Thus, the third Shedden element has not been met, and the Veteran's claim fails on this basis.  Of significance to the Board in this matter is the fact that the claims folder contains no competent evidence of a nexus between the Veteran's tinnitus and his active duty and no credible evidence of continuity of pertinent symptomatology since service.  Indeed, during the May 2010 and April 2011 VA examinations the Veteran specifically stated that he did not experience tinnitus following his military service. 

In sum, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for tinnitus.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for tinnitus is denied. 



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


